Citation Nr: 1428989	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected lipoma on back prior to August 5, 2010.

2.  Entitlement to a rating in excess of 10 percent for service-connected lipoma on back from August 5, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active 24 years of active duty service ending with his retirement in November 1999.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held before the undersigned in December 2009; the transcript is of record.  The case was previously remanded in June 2010 for additional development.

In July 2011, the RO granted an increased rating of 10 percent for service-connected lipoma on back from August 5, 2010.  Therefore, the matter at hand involves entitlement to "staged" ratings, and the issues above have been characterized accordingly.


FINDINGS OF FACT

1.  At no point prior to August 5, 2010 was the Veteran's service-connected lipoma deep or productive of limited motion; the lipoma did not exceed 39 square centimeters in area and was not unstable, painful on examination, or productive of functional impairment.

2.  From August 5, 2010, the Veteran's service-connected lipoma has been noted as superficial and painful on examination; at no point during the period has it been deep or productive of limited motion; the lipoma does not exceed 39 square centimeters in area and has not been unstable or productive of functional impairment.
CONCLUSIONS OF LAW

1.  A compensable rating for service-connected lipoma prior to August 5, 2010 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800-7805, 7819 (2008). 

2.  A rating in excess of 10 percent for service-connected lipoma from August 5, 2010 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800-7805, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Board finds that VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent in-service and VA records have been obtained.  In June 2010, the Board remanded the matter for a new examination; the RO has substantially complied with that remand.  The Veteran was afforded VA examinations in October 2006 and August 2010.  Together, the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant evidentiary window begins September 27, 2005 (one year before the Veteran filed his claim for an increased rating), and continues to the present time. 

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent rating shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Board notes that the criteria for rating skin disabilities was revised during the appeal period, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  As neither the Veteran nor her representative has requested such review, and her claim was received prior to October 23, 2008, it is not necessary to consider the revised criteria.  

38 C.F.R. § 4.118, Diagnostic Code 7819 (for benign skin neoplasms) indicates to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

As the Veteran's scar is on his back, Diagnostic Code 7800 is not applicable.  Consequently, the Veteran's lipoma must be rated as a scar, or by impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013) permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is warranted if such scars have an area or areas exceeding 12 square inches (77 sq. cm).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if they have an area or areas of 144 square inches (299 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), unstable, superficial scars warrant a maximum rating of 10 percent.  Under Diagnostic Code 7804, scars which are superficial and painful on examination warrant a maximum rating of 10 percent.  Under Diagnostic Code 7805, scars are to be rated on limitation of function of the affected part.  The Veteran's scar is located on his back.  For rating purposes, a "superficial" scar is one not associated with underlying soft tissue damage.  Id.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

On October 2006 VA examination, the Veteran reported his lipoma occasionally itches.  The examiner found a 5.5 cm by 7 cm nodule on his back, with no pain with back movement.  The Veteran denied any activity or job-related restrictions due to his lipoma.  

Notably, there is little to no evidence of substantive treatment for his lipoma in the record.  At his December 2009 hearing, the Veteran testified that his lipoma was tender to touch, itches, and causes some discomfort.  Thereafter, on August 2010 VA examination, the Veteran again reported his lipoma was tender and sometimes itches.  He denied any functional limitations, and stated he had not missed any work due to his lipoma.  The examiner found an 8.5 cm by 4.5 cm lipoma which was tender and superficial.  There were no scars noted, and the Veteran had never had any surgery to treat his lipoma.  The lipoma covered no exposed areas, and less than one percent of his total body.

Initially, the Board notes that the evidence does not suggest, and the Veteran has consistently denied, that his lipoma has ever caused any functional impairment.  Therefore, a rating under Diagnostic Code 7805 is not warranted.

In addition, the evidence shows that, at no point prior to August 5, 2010 was the Veteran's lipoma deep or restrictive of back motion.  On October 2006 examination, the lipoma had an area of only 38.5 square centimeters.  It was not noted as unstable or painful prior to August 5, 2010.  Accordingly, a compensable rating prior to August 5, 2010 is not warranted.

From August 5, 2010, the Veteran's lipoma is best characterized as tender on palpation.  Accordingly, it most closely approximates the disability picture contemplated by a 10 percent rating under Diagnostic Code 7804 for superficial scars that are painful on examination.  The only basis for a rating in excess of 10 percent under the old criteria is under Diagnostic Code 7801, for scars that are deep or cause limitation of motion with an area or areas exceeding 77 square centimeters.  There is nothing suggesting, nor does the Veteran allege, that his lipoma has been deep or restrictive of back motion at any point since August 5, 2010.  Moreover, even if it had, the only measurements of record show it comprises an area of only 38.25 square centimeters.  Therefore, a rating of 20 percent is not warranted from August 5, 2010.  

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  The Veteran has not reported or suggested any loss of employment, extended hospitalization, or similar extraordinary problems due to his lipoma.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

A compensable rating for service-connected lipoma is not warranted prior to August 5, 2010.  A rating in excess of 10 percent for service-connected lipoma is not warranted from August 5, 2010.  The appeal is denied as to both claims.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


